Exhibit 10.1

 

 



SECOND AMENDMENT TO
STANDSTILL AGREEMENT

 

This Second Amendment to Standstill Agreement (this “Amendment”) is effective as
of May 31, 2017 by and between Perceptron, Inc., a Michigan corporation (the
Company”) and Harbert Discovery Fund LP, Harbert Discovery Fund GP, LLC, Harbert
Fund Advisors Inc. and Harbert Management Corporation (collectively, the
“Holders”). Capitalized terms not otherwise defined herein have the meanings set
forth in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Holders are parties to that certain Standstill
Agreement dated as of August 9, 2016, as amended by the First Amendment to
Standstill Agreement dated as of November 17, 2016 (the “Agreement”); and

 

WHEREAS, the parties wish to further amend the Agreement as set forth herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.            Section 5(a)(vii) of the Agreement shall be amended and restated
to read as follows:

 

(vii)       upon the appointment of a new President and Chief Executive Officer,
by December 31, 2017, the new President and Chief Executive Officer will be
appointed to the Board to fill a vacancy left by the resignation of either
Robert S. Oswald or Terryll R. Smith, who will resign at that time to facilitate
such appointment.

 

2.            Section 9(a) of the Agreement shall be amended and restated to
read as follow:

 

(a)        This Agreement is effective as of the date hereof and shall remain in
full force and effect for the period (the “Covered Period”) commencing on the
date hereof and ending on the earlier of (i) date that is thirty (30) days prior
to the deadline for a shareholder to submit nominations at the 2018 Annual
Meeting of the Shareholders of Perceptron in accordance with the provisions set
forth in Perceptron’s Bylaws in effect at such time, or (ii) the termination of
this Agreement as set forth in Section 9(b)(ii).

 

3.             If there is any inconsistency or ambiguity between this Amendment
and the Agreement, this Amendment shall control in all respects.

 

4.             Except as is specifically set forth in this Amendment, the
remaining provisions of the Agreement are not otherwise modified or amended, and
all such provisions of the Agreement shall remain in full force and effect.

 

5.            This Amendment may be executed in as many counterparts as may be
deemed necessary and convenient, and by the different parties hereto on separate
counterparts, and each of which, when so executed, shall be deemed an original,
and all such counterparts shall constitute one and the same instrument.

 

[Signature Page Follows]






 1 



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 



  Perceptron, Inc.                     By: /s/ David L. Watza     Name: David L.
Watza     Title: President and Chief Executive Officer                   HARBERT
DISCOVERY FUND, LP   By:  Harbert Discovery Fund GP, LLC                   By: 
/s/ Kevin A. McGovern     Name:  Kevin A. McGovern     Title:   Vice President
and Associate General Counsel                   HARBERT DISCOVERY FUND, GP, LLC
                  By:  /s/ Kevin A. McGovern     Name:  Kevin A. McGovern    
Title:   Vice President and Associate General Counsel                   HARBERT
FUND ADVISORS, INC.                   By:  /s/ John W. McCullough    
Name:  John W. McCullough     Title:   Executive Vice President and General
Counsel           HARBERT MANAGEMENT CORPORATION                   By:  /s/ John
W. McCullough     Name:  John W. McCullough     Title:   Executive Vice
President and General Counsel



 

 

2

 



